Citation Nr: 1707729	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  10-47 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability, to include as due to service-connected left ankle sprain, and if so, whether service connection may be granted.

2.  Entitlement to service connection for a right hip disability, to include as due to service-connected left ankle sprain.

3.  Entitlement to service connection for a left hip disability, to include as due to service-connected left ankle sprain.

4.  Entitlement to service connection for a right knee disability, to include as due to service-connected left ankle sprain.

5.  Entitlement to service connection for a left knee disability, to include as due to service-connected left ankle sprain.

6.  Entitlement to service connection for a right ankle disability, to include as due to service-connected left ankle sprain.
7.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Amy Fochler, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to October 1996. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In February 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

In light of the evidence presented, the Board has recharacterized the Veteran's claims as reflected on the title page of the present decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In this decision, the Board reopens the Veteran's claim of entitlement to service connection for a lumbar spine disability.  The merits of all present claims for service connection, to include service connection for a lumbar spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed February 1997 rating decision, the RO denied service connection for back strain.

2.  Evidence added to the record since the February 1997 rating decision relates to an unestablished fact that is necessary to establish service connection for a lumbar spine disability.


CONCLUSIONS OF LAW

1.  The February 1997 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2015); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been submitted, and thus, the criteria for reopening the claim of entitlement to service connection for a lumbar spine disability have been met.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2015).  New and material evidence is evidence not previously submitted to agency decisionmakers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  With respect to the issue of materiality, newly presented evidence need not relate to all the reasons the claim was last denied, but rather, must relate to an unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 119-20 (2010); see also Evans v. Brown, 9 Vet. App. 273 (1996) (explaining that newly presented evidence need not be probative of all the elements required to award the claim).

Here, an original claim for service connection for back strain was denied in a February 1997 rating decision because there was no in-service or post-service evidence of permanent residuals or chronic disability.

Review of the record reveals that the Veteran did not submit a timely notice of disagreement with the February 1997 rating decision, nor was new and material evidence received within one year of the issue date.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the February 1997 decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2015).

Notably, the post-February 1997 evidence of record includes a March 2010 letter from non-VA physician Dr. C.R.P.-W. that indicates that the Veteran has degenerative arthritis of the back.

The Board finds that the March 2010 letter relates to an unestablished fact that is necessary to substantiate the Veteran's claim for service connection-that he currently has a chronic back disability.  Thus, the Board finds that the March 2010 letter is new and material evidence.  To this extent, the claim to reopen the Veteran's claim for service connection for a lumbar spine disability is granted.



ORDER

New and material evidence having been submitted, reopening of the claim for service connection for a lumbar spine disability is granted.


REMAND

Reasons for Remand: To obtain medical opinions that adequately address the likely etiology of the Veteran's claimed conditions and to obtain outstanding treatment records.

Lumbar Spine, Bilateral Hip, Bilateral Knee, and Right Ankle Disabilities

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1166-67; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).
Service connection for certain chronic diseases, including arthritis, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2015); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service, and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).

Further, service connection may be established on a secondary basis if a disability is proximately due to or the result of a service-connected disease or injury, or was aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a)-(b) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  With regard to VA's compensation of non-service-connected disabilities based on aggravation, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

Here, in March 2010, DR. P.-W. reported that the Veteran has degenerative arthritis of the back, hips, and knees, and opined that the Veteran's years of service in the military with the impact of running and marching with full pack and in combat boots caused those problems.

Shortly thereafter, in August 2010, a VA examiner reported that he was unable to provide an opinion as to the etiology of the Veteran's lumbar spine disability without resort to mere speculation because there was only a single in-service complaint of lumbar pain.  In a contemporaneous addendum opinion, another doctor noted that the Veteran has lumbar spine degenerative disc disease (DDD) with one incident of lumbar strain and osteoarthritis with DDD is a condition that evolves over a long period of time; thus, the doctor concluded that it was less likely than not that the current osteoarthritis with DDD is related to a single episode of acute lumbar strain during active duty and was most likely due to aging and obesity if applicable.

In April 2016, the Veteran submitted another medical opinion from Dr. P.-W. who indicated that the Veteran's service-connected left ankle disability did not cause his low back, right knee, right ankle, and right hip disabilities, but rather, his left ankle disability aggravated these conditions.  Dr. P.-W. explained that the Veteran's left ankle pain has interfered with his normal gait and decreased his ability to exercise, which has resulted in weight gain and the claimed conditions.  Similarly, the physician endorsed that the Veteran's claimed left knee disability was caused by his left ankle disability because repeated sprains of the left ankle resulted in an altered gait and unusual stress on his knee joint; and his altered gait also caused him to develop a left hip disability.

The Board finds that the competent evidence of record is not adequate to address whether service connection for lumbar spine, bilateral hip, bilateral knee, and right ankle disabilities is warranted on a secondary basis.  The Board cannot concede that the claimed conditions were aggravated by the Veteran's service-connected left ankle disability in the absence of evidence of the baseline level of severity of the claimed conditions prior to aggravation or early medical evidence that was created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the claimed conditions.  Id.  Thus, a medical opinion that addresses the matter of secondary service connection must be obtained on remand, as there is insufficient competent evidence of record to adjudicate this issue.  McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  

Moreover, although Dr. P.-W. checked a box on a form indicating that the Veteran's left knee and left hip disabilities were caused by his service-connected left ankle disability, the Board finds that the rationale provided for this conclusion is inadequate.  Concerning this, Dr. P.-W. wrote, "Repeat sprains l[ef]t ankle?altered gait?unusual stress on knee joint" as the explanation for his conclusion that the Veteran's left knee disability was caused by his left ankle disability.  Similarly, Dr. P.-W. wrote, "Ankle pain?alteration gait" as the explanation for his conclusion that the Veteran's left hip disability was caused by his left ankle disability.  The Board concludes that these phrases, without a more thorough and detailed rationale that discusses the evidence in this particular case and the medical information that supports the conclusions, are insufficient on which to base a decision.  Therefore, remand is required for a more thorough opinion.


Migraine Headaches Disability

During his February 2016 Board hearing, the Veteran reported that his migraines had their onset in 1980 while he was stationed at Fort Gordon and that he has experienced this problem since service.  The Veteran's attorney noted that the examiner who evaluated the Veteran in August 2010 incorrectly noted that the Veteran had only one complaint of headaches during service, but there were multiple complaints.

More specifically, the August 2010 examiner noted the Veteran's report that his headache condition has existed since August 1980 and reported that the STRs show that the Veteran only complained of headaches during service in August 1980.  Based on his review of the record, the examiner reported that he is unable to provide an opinion as to the etiology of the Veteran's migraine headaches without resort to mere speculation because there was only a single in-service complaint of headaches.  In a contemporaneous addendum opinion, another clinician reported again that the Veteran had a headache with one incident of related headache from a cervical spine condition and the Veteran's current condition are migraine headaches, which are primary headaches.  Thus, the current migraine headache condition is not related to the referred musculoskeletal headaches that occurred during active duty.

Review of the record reveals that the Veteran complained of headaches twice in December 1979 and once in August 1980; thus, the August 2010 opinions were offered based on inaccurate facts and are of little probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).  Additionally, in February 1999, Dr. P.-W. reported that he could not identify the source of the Veteran's headaches with any certainty.  He reported that "[o]n balance [he] think[s] the neck is more responsible than the frontal sinus, as the pain is more in the temples than the forehead."

In light of the foregoing, the Board finds that the competent evidence of record that addresses the matter of the etiology of the Veteran's migraines is inadequate and an adequate medical opinion must be obtained on remand.  McLendon, 20 Vet. App. at 85-86; Barr, 21 Vet. App. at 312 (holding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).

Further, during his Board hearing, the Veteran indicated that he has received treatment for his headaches from Dr. P.-W. and at Andrew Rader Health Clinic in Fort Myer, Virginia.  At present, it appears that VA is not in possession of complete records of his treatment by Dr. P.-W. and does not have any records from Andrew Rader Health Clinic.  These records should be obtained on remand.

Lastly, during the February 2016 hearing, the Veteran indicated that he planned to submit buddy statements from a fellow service member and a first cousin.  As such statements have not been associated with the Veteran's claims file, VA should notify the Veteran of his opportunity to do so on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide, or authorize VA to obtain, complete records of his treatment by Dr. P.-W. and at Andrew Rader Health Clinic in Fort Myer, Virginia.  All development efforts should be documented and any negative responses should be associated with the claims file.

2.  Notify the Veteran that he may submit buddy statements in support of his claim.

3.  After completing the development requested above, obtain a medical opinion from an appropriate clinician regarding the nature and etiology of the Veteran's claimed musculoskeletal disabilities.  All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which must reflect the reporting clinician's consideration and analysis of both the medical and lay evidence of record.  The claims file should be made available to the clinician and review of the file should be noted in the requested report.

   (a) First, identify all diagnosed lumbar spine, bilateral hip, bilateral knee, and right ankle disabilities.
   
   (b) For each condition identified in (a), provide an opinion as to whether it is at least as likely as not (a 50 percent or greater chance) that the condition had its onset during the Veteran's period of active service or within one year of his separation from active service, or was otherwise caused by his period of active service.
   
   (c) For each condition identified in (a), provide an opinion as to whether it is at least as likely as not that the identified condition was caused or aggravated by the Veteran's service-connected left ankle disability.  If aggravation is found, the clinician should do the following: note when the Veteran's left ankle disability first began aggravating the identified condition; provide a baseline level of severity for the identified condition prior to aggravation by the left ankle disability; and identify the permanent, measurable increase in disability resulting from the aggravation.

If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the reviewing clinician should clearly and specifically so state in the examination report, and explain why that is so.

4.  Next, obtain a medical opinion from an appropriate clinician regarding the nature and etiology of the Veteran's migraine headaches.  All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which must reflect the reporting clinician's consideration and analysis of both the medical and lay evidence of record.  The claims file should be made available to the clinician and review of the file should be noted in the requested report.

   (a) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater chance) that the Veteran's migraine headaches had their onset during active service or had their onset within one year of the Veteran's separation from active service.
   
   (b) Provide an opinion as to whether it is at least as likely as not that the Veteran's migraine headaches were otherwise caused or aggravated by his period of active service.
   
In providing the requested opinions, the reporting clinician should comment on the Veteran's in-service reports of headaches in December 1979 and August 1980.

If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the reviewing clinician should clearly and specifically so state in the examination report, and explain why that is so.

5.  Next, review the medical opinions obtained to ensure that the remand directives have been accomplished, and return the case to the reporting clinician(s) if all questions posed were not answered.

6.  Then, readjudicate the claim on appeal.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided a Supplemental Statement of the Case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


